Case 19-34054-sgj11 Doc 1413 Filed 11/17/20           Entered 11/17/20 16:12:55         Page 1 of 6




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
Robert J. Feinstein (NY Bar No. 1767805) (pro hac vice)
Alan J. Kornfeld (CA Bar No. 130063) (pro hac vice)
Elissa A. Wagner (CA Bar No. 213589) (pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       §
In re:                                                 § Chapter 11
                                                       §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                   § Case No. 19-34054-sgj11
                                                       §
                              Debtor.                  §


     DEBTOR’S WITNESS AND EXHIBIT LIST FOR NOVEMBER 20, 2020 HEARING
    ON MOTIONS FOR PARTIAL SUMMARY JUDGMENT ON THE UBS CLAIM AND
          MOTION FOR TEMPORARY ALLOWANCE OF THE UBS CLAIM




1
  The last four digits of the Debtor’s taxpayer identification number are 6725. The headquarters and
service address for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_LA:333968.1 36027/002
Case 19-34054-sgj11 Doc 1413 Filed 11/17/20           Entered 11/17/20 16:12:55      Page 2 of 6




        Highland Capital Management, L.P., the debtor and debtor-in-possession (the “Debtor”)

in the above-captioned chapter 11 case (the “Bankruptcy Case”), submits this witness and exhibit

list in connection with the hearing set for 9:30 a.m. on November 20, 2020 (the “Hearing”) on (i)

the Debtor’s Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS

Securities LLC and UBS AG, London Branch [D.E. 1180], (ii) the Redeemer Committee of the

Highland Crusader Fund and the Crusader Funds’ Motion for Partial Summary Judgment and

Joinder in the Debtor’s Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and

191 of UBS AG, London Branch and UBS Securities LLC [D.E. 1183], and (iii) UBS’s Motion

for Temporary Allowance of Claims for Voting Purposes Pursuant to Federal Rule of

Bankruptcy Procedure 3018 [D.E. 1338].

A.      Witnesses

        1. Any witness identified or called by any other party.

        2. Any witness necessary for impeachment or rebuttal purposes.

B.      Exhibits

        References below to “A__” and “B__” refer to the appendices of exhibits filed by the

Debtor [D.E. 1184, D.E. 1403]. References to “RC App.__” refer to the appendix of exhibits

filed by the Redeemer Committee and the Crusader Funds [D.E. 1189]. References to “UBS__”

and “UBSAG__” refer to the appendices of exhibits [D.E. 1345, D.E. 1346] filed by UBS.

 Exhibit Document Description                                         Offered        Admitted
 No.
 1           A001-122: Proof of Claim No. 190 filed by UBS
             Securities LLC [D.E. 1184-1]
 2           A124-167: UBS’s Omnibus Response to Objections to
             the UBS Proofs of Claim [D.E. 1184-2]
             Note: This exhibit was filed under seal at D.E. 1250.
 3           A168-176: Order (I) Establishing Bar Dates for Filing
             Claims and (II) Approving the Form and Manner of
             Notice Thereof [D.E. 1184-3]

                                                -2-
DOCS_LA:333968.1 36027/002
Case 19-34054-sgj11 Doc 1413 Filed 11/17/20           Entered 11/17/20 16:12:55   Page 3 of 6



 Exhibit Document Description                                          Offered    Admitted
 No.
 4           A177-179: Order Denying UBS’s Motion for Relief from
             the Automatic Stay to Proceed with State Court Action
             [D.E. 1184-4]
 5           A180-182: Judgment entered on February 22, 2010 in
             UBS v. Highland Capital Management, L.P., et al., Index
             No. 650097/2009 (N.Y. Sup. Ct.) [D.E. 1184-5]
 6           A183-185: UBS v. Highland Capital Mgmt., L.P., 2010
             NY Slip Op 1436 (N.Y. App. Div.) [D.E. 1184-6]
 7           A186-193: UBS v. Highland Capital Mgmt., L.P., 86
             A.D.3d 469 (N.Y. App. Div. 2011) [D.E. 1184-7]
 8           A194-196: UBS v. Highland Capital Mgmt., L.P., 93
             A.D.3d 489 (N.Y. App. Div. 2012) [D.E. 1184-8]
 9           A197-200: UBS v. Highland Capital Mgmt., L.P., 159
             A.D.3d 512 (N.Y. App. Div. 2018) [D.E. 1184-9]
 10          A201-259: June 28, 2010 Complaint in UBS v. Highland
             Capital Management, L.P., Index No. 650752/2010
             (N.Y. Sup. Ct.) [D.E. 1184-10]
 11          A261-290: June 2015 Settlement Agreement between
             UBS, Highland Crusader Offshore Partners, L.P. and
             Highland Crusader Holding Corporation [D.E. 1184-11]
             Note: This exhibit was filed under seal at D.E. 1251.
 12          A292-321: June 2015 Settlement Agreement between
             UBS and Highland Credit Strategies Master Fund, L.P.
             [D.E. 1184-12]
             Note: This exhibit was filed under seal at D.E. 1252.
 13          A322-325: Excerpt from Defendants’ Memorandum of
             Law in Opposition to Plaintiffs’ Omnibus Motion in
             Limine filed on June 13, 2017 in UBS v. Highland
             Capital Management, L.P., et al., Index No.
             650097/2009 (N.Y. Sup. Ct.) [D.E. 1184-13]
 14          A327-329: June 2015 email chain between counsel for
             UBS and counsel for Highland Credit Strategies Master
             Fund, L.P. [D.E. 1184-14]
             Note: This exhibit was filed under seal at D.E. 1253.
 15          A331-362: June 2015 email chain between counsel for
             UBS and counsel for Highland Crusader Offshore
             Partners, L.P. and Highland Crusader Holding
             Corporation [D.E. 1184-15]
             Note: This exhibit was filed under seal at D.E. 1254.

                                                -3-
DOCS_LA:333968.1 36027/002
Case 19-34054-sgj11 Doc 1413 Filed 11/17/20            Entered 11/17/20 16:12:55    Page 4 of 6



 Exhibit Document Description                                             Offered   Admitted
 No.
 16          A364-365: Excerpt from March 8, 2013 report of a UBS
             designated expert witness (L. Dudney) in UBS v.
             Highland Capital Management, L.P., et al., Index No.
             650097/2009 (N.Y. Sup. Ct.) [D.E. 1184-16]
             Note: This exhibit was filed under seal at D.E. 1255.
 17          A366-368: Excerpt from Plaintiffs’ Pre-Trial Brief in
             Support of Bifurcation of Trial filed on April 18, 2018 in
             UBS v. Highland Capital Management, L.P., et al., Index
             No. 650097/2009 (N.Y. Sup. Ct.) [D.E. 1184-17]
 18          A369-377: Excerpt from transcript of May 1, 2018
             hearing in UBS v. Highland Capital Management, L.P.,
             et al., Index No. 650097/2009 (N.Y. Sup. Ct.)
             [D.E. 1184-18]
 19          A378-382: Excerpt from transcript of October 6, 2020
             status conference in the Bankruptcy Case [D.E. 1184-19]
 20          B001-003: Note of Issue filed on September 3, 2013 by
             UBS in UBS v. Highland Capital Management, L.P., et
             al., Index No. 650097/2009 (N.Y. Sup. Ct.) [D.E. 1403]
 21          B004-006: Excerpt from transcript of October 6, 2020
             status conference in the Bankruptcy Case [D.E. 1403]
 22          B007-009: Excerpt from transcript of August 30, 2012
             deposition of Clifford Stoops taken by UBS in UBS v.
             Highland Capital Management, L.P., et al., Index No.
             650097/2009 (N.Y. Sup. Ct.) [D.E. 1403]
 23          Declaration of Elissa A. Wagner in Support of Debtor’s
             Motion for Partial Summary Judgment on Proof of
             Claim Nos. 190 and 191 of UBS Securities LLC and UBS
             AG, London Branch [D.E. 1185]
 24          RC App. 874-892: March 14, 2008 Engagement Letter
             [D.E. 1189-20]
             Note: This exhibit was filed under seal at D.E. 1237-5.
 25          RC App. 842-873: March 14, 2008 Cash Warehouse
             Agreement [D.E. 1189-19]
             Note: This exhibit was filed under seal at D.E. 1237-4.
 26          RC App. 893-973: March 14, 2008 Synthetic Warehouse
             Agreement [D.E. 1189-21]
             Note: This exhibit was filed under seal at D.E. 1237-6.




                                                 -4-
DOCS_LA:333968.1 36027/002
Case 19-34054-sgj11 Doc 1413 Filed 11/17/20             Entered 11/17/20 16:12:55      Page 5 of 6



 Exhibit Document Description                                            Offered       Admitted
 No.
 27          RC App. 1164-1180: March 20, 2009 Termination,
             Settlement and Release Agreement [D.E. 1189-25]
             Note: This exhibit was filed under seal at D.E. 1237-10.
 28          UBS551-552: October 2, 2020 Email Chain between R.
             Feinstein and A. Clubok [D.E. 1345-10]
 29          UBS570: October 30, 2020 Email Chain between G.
             Demo and S. Tomkowiak [D.E. 1345-10]
 30          October 8, 2020 Responses and Objections to UBS’s
             First Requests for Production [attached hereto]
 31          UBSAG0124-0244: Proof of Claim No. 191 filed by
             UBS AG, London Branch [D.E. 1346-2]
 32          UBSAG0840-0870: January 27, 2009 Letter from
             Highland Financial Partners, L.P. to Investors
             [D.E. 1346-9]
             Note: This exhibit was filed under seal at D.E. 1356-9.
 33          UBSAG1047-1067: March 16, 2009 Board Minutes of
             Highland Financial Partners, L.P. [D.E. 1346-9]
             Note: This exhibit was filed under seal at D.E. 1356-16.
             Any document filed or entered in the Bankruptcy Case,
             including any exhibits thereto.
             Any exhibit identified or offered by any other party at
             the Hearing.
             Any exhibit necessary for impeachment or rebuttal
             purposes.

        The Debtor reserves the right to amend or supplement this witness and exhibit list prior to

the Hearing.




                               [remainder of page intentionally blank]




                                                  -5-
DOCS_LA:333968.1 36027/002
Case 19-34054-sgj11 Doc 1413 Filed 11/17/20   Entered 11/17/20 16:12:55       Page 6 of 6



Dated: November 17, 2020.          PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Robert J. Feinstein (NY Bar No. 1767805)
                                   Alan J. Kornfeld (CA Bar No. 130063)
                                   Elissa A. Wagner (CA Bar No. 213589)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           rfeinstein@pszjlaw.com
                                           akornfeld@pszjlaw.com
                                           ewagner@pszjlaw.com
                                           gdemo@pszjlaw.com

                                   -and-
                                   HAYWARD & ASSOCIATES PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for the Debtor and Debtor-in-Possession




                                        -6-
DOCS_LA:333968.1 36027/002
